Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s amendment filed on September 19, 2022 was received.  Claims 1-3 were amended. Support for the amendment can be found in abstract and paragraph [0008] and [0027] of current PGPub.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 21, 2022. 

Claim Objections
The claim objections on claims 1-3 are withdrawn, because the claims have been amended.  
Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Reppel et al. (US 2010/0116471 A1) on claim 1 is maintained.
Regarding claim 1, Reppel teaches a process for producing a magnetocaloric composite material for a heat exchanger for example ([0033]), with the following steps: providing a first powder comprising a plurality of particles of a magnetocaloric material (2) in a shaped body as shown in Figs. 1 and 5 (Abstract, Figs. 1 and 5, [0041], Claims 37, 39), applying a metallic corrosion protective coating or outer protective coating to the magnetocaloric material by dipping (reads on immersing) in a container (reads on bath) explicitly, wherein the metallic corrosion protective coating or outer protective coating comprise one or more of Al, Cu, Sn and metal for example to form the magnetocaloric composite material ([0056], [0115], [0148], claims 37, 53-53, and 30-31, Fig. 5), and a binder which holds the inclusions of magnetically active material together to form a composite article ([0034]). 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1, and further in view of Kwon et al. (KR 20130112600 A) on claims 2 is maintained. 
Regarding claim 2, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above.  Reppel does not explicitly teach wherein the particles (110) are pretreated with at least one of the following steps: - pretreating with a sodium hydroxide solution, - pretreating with a sulfuric acid, - pretreating with a hydrochloric acid, wherein ethanol and/or water are used to rinse between each step.  However, in an analogous art, Kwon teaches treating a boron-doped transition metal pnictide-based magnetocaloric effect material was treated with an aqueous hydrochloric acid solution or sodium hydroxide aqueous solution to reduce metal halides and reduce metal oxides for example, then dried and washing three times with water ([0057]- [0060], [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an acid or base treatment to the magnetocaloric material to the process in Reppel, because Kwon disclosed the treatment reduces metal halides and reduces metal oxides on the magnetocaloric effect material ([0057]- [0060], [0081]).  

The claim rejections under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1, and further in view of Lee et al. (US5,911,835) on claims 3 is maintained.
Regarding claim 3, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above.  Reppel does not explicitly teach wherein the plurality of particles (110) are pretreated in N-Methyl-2-pyrrolidone for at least one hour.  However, in an analogous art, Lee teaches treating metal surface substrate to remove contaminants or residue by immersing the metal substrate in N-methyl-2-pyrrolidone for 60 minutes for example (Col. 13, lines 14-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply N-methyl-2-pyrrolidone solvent to clean contaminants or residue of metallic surface to the process in Reppel, because Lee disclosed N-methyl-2-pyrrolidone solvent to clean contaminants or residue of metallic surface (Col. 13, lines 14-35).  

The claim rejections under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1, on claims 4 is maintained.
Regarding claim 4, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above, and applying a metallic corrosion protective coating or outer protective coating to the magnetocaloric material by dipping (reads on immersing) in a container (reads on bath) explicitly, wherein the metallic corrosion protective coating or outer protective coating comprise one or more of Al, Cu, Sn metal (reads on comprises other metal ion), wherein a heat treatment is carried out at temperature between 300°C and 1200°C to improving the mechanical strength of the composite article ([0056], [0106], [0115], [0148], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). 

The claim rejections under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1, and further in view of Tsunami et al. (US2014/0117549 A1), on Claim 5 is maintained.
Regarding claim 5, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above.  Reppel does not explicitly teach wherein ammoniac and then sodium phosphinate are also added to the bath.  However, in an analogous art, Tsunami teaches treating metal surface to enhance corrosion resistance with solution comprising ammonia (ammoniac) as complexing agent and sodium phosphinate as reducing gents for examples ([0058]- [0059]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply ammonia (ammoniac) as complexing agent and sodium phosphinate as reducing gents for examples to the process in Reppel, because Tsunami disclosed treating metal surface to enhance corrosion resistance with solution comprising ammonia (ammoniac) as complexing agent and sodium phosphinate as reducing gents for examples ([0058]- [0059]).

Response to Arguments
Applicant's arguments filed on September 19, 2022 have been fully considered but they are not persuasive. 

Applicant’s principal arguments are 
Reppel does not teach immersed the plurality of originally separated magnetocaloric particles inside a shaped body into a bath (i.e., a liquid or liquid solution) comprising metal ions or metallic compounds, and at the same time, said coating serves to bond the plurality of particles to one another;

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  As an initial matter, the recited independent claims do not require the plurality of particles of a magnetocaloric material is originally separated, and it is immersed into a liquid or liquid solution bath, and at the same time, said coating serves to bond the plurality of particles to one another, the recited independent claims providing a plurality of particles of a magnetocaloric material in a shaped body, immersing the particles in the shaped body into a bath through a chemical metal coating and to bond the particles to one another.  Reppel teach the claimed limitations as disclosed above.  Therefore, examiner believes Applicant is arguing some elements that are not in the scope of the recited independent claims.   Please amend the bath is a liquid or liquid solution bath and at the same time, said coating serves to bond the plurality of particles to one another to overcome the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717